
	
		III
		112th CONGRESS
		2d Session
		S. RES. 446
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Rubio (for himself,
			 Mr. McCain, Mr.
			 Johanns, and Ms. Ayotte)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United Nations and other intergovernmental organizations should not be allowed
		  to exercise control over the Internet.
	
	
		Whereas market-based policies and private sector
			 leadership have given the Internet flexibility to evolve;
		Whereas the position of the United States Government is
			 and has been to advocate for the free flow of information, Internet freedom,
			 and multi-stakeholder governance of the Internet internationally;
		Whereas the current multi-stakeholder model of Internet
			 governance has enabled the Internet to flourish and allowed the private sector,
			 civil society, academia, and individual users to play an important role in
			 charting the direction of the Internet;
		Whereas, given the importance of the Internet to the
			 global economy, it is essential that the underlying technical infrastructure of
			 the Internet remain stable and secure;
		Whereas the developing world deserves the
			 benefits that the Internet provides, including access to knowledge, services,
			 commerce, and communication, the accompanying benefits to economic development,
			 education, health care, and social assembly, and the informed discussion that
			 is the bedrock of democratic self-government;
		Whereas the explosive and hugely beneficial growth of the
			 Internet resulted not from increased government involvement but from the
			 opening of the Internet to commerce and private sector innovation;
		Whereas the governments of some countries that advocate
			 radical change in the structure of Internet governance censor the information
			 available to their citizens through the Internet, use the Internet to prevent
			 democratization, and use the Internet as a tool of surveillance to curtail
			 legitimate political discussion and dissent, and other countries operate
			 telecommunications systems as state-controlled monopolies or highly regulated
			 and highly taxed entities;
		Whereas some countries that support transferring Internet
			 governance to an entity affiliated with the United Nations, or to another
			 intergovernmental organization, might seek to have such an entity or
			 organization endorse policies of those countries that block access to
			 information, stifle political dissent, and maintain outmoded communications
			 structures; and
		Whereas the structure and control of Internet governance
			 has profound implications for democratization, free expression, competition and
			 trade, access to information, privacy, security, and the protection of
			 intellectual property, and the threat of some countries to take unilateral
			 action that would fracture the root zone file would result in a less functional
			 Internet with diminished benefits for all people: Now, therefore, be it
		
	
		That the Senate calls on the
			 President—
			(1)to continue to
			 oppose any effort to transfer control of the Internet to the United Nations or
			 any other intergovernmental organization;
			(2)to recognize the
			 need for, and pursue, a continuing and constructive dialogue with the
			 international community on the future of Internet governance; and
			(3)to advance the
			 values of a free Internet in the broader trade and diplomatic efforts of the
			 United States Government.
			
